USDC SDNY

THE WEITZ LAW FIRM, P.A. es

ELECTRONICALLY FILED

DOC #:____
DATE FILED: 11/20/2019

 

November 19, 2019

VIA CM/ECF

Honorable Judge Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street - Courtroom 15D
New York, New York 10007

Re: Girotto v. General Nutrition Corp., d/b/a GNC Store #2943, et al.
Case 1:19-cv-07718-AT

Dear Judge Torres:
The undersigned represents the plaintiff in the above-captioned matter.

The Initial Pre-Trial Conference in this matter is currently scheduled for November 26, 2019,
at 10:30 a.m., in Your Honor's Courtroom. It was brought to the undersigned’s attention by counsel
for one of the defendants that the defendants in this matter are named incorrectly. Therefore, the
undersigned will be amending said Complaint to reflect the correct defendant names. It is thereby
respectfully requested that said Conference be adjourned 30 days to an appropriate date during the
month of December, and any date which is most convenient to the Court, in order for Plaintiff's
counsel to file and serve the Amended Complaint. Furthermore, by this motion, the undersigned
seeks leave of the Court to file the referenced Amended Complaint.

In addition, as the undersigned intends to file an Amended Complaint, on behalf of the
defendants’ counsel, it is requested that the date for responsive pleadings be re-set consistent with the
date of filing/service of the Amended Complaint.

Counsel for the defendants conferred with plaintiff's counsel in reference to the adjournment
of next week’s Conference and with regard to the amending of the Complaint, and counsel consent
to both of these requests.

Thank you for your consideration of this second adjournment request and Plaintiff’s request
for leave of Court to amend the Complaint.

GRANTED. The initial pretrial conference scheduled for November 26,
2019, is ADJOURNED to January 7, 2020, at 2:20 p.m. By December 31, 2019, the
parties shall submit their joint letter and proposed case management plan.

By December 2, 2019, Plaintiff shall file and serve the amended complaint. By
December 23, 2019, Defendants shall answer or otherwBe respond to the complaint.

 

SO ORDERED.
Dated: November 20, 2019 e 2
New York, New York ANALISA TORRES

United States District Judge
